UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-9109 RAYMOND JAMES FINANCIAL, INC. (Exact name of registrant as specified in its charter) Florida No.59-1517485 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 880 Carillon Parkway, St. Petersburg, Florida 33716 (Address of principal executive offices)(Zip Code) (727) 567-1000 (Registrant's telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 124,253,537 shares of Common Stock as of August 3, 2010 1 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES Form 10-Q for the Quarter Ended June 30, 2010 INDEX PAGE PART 1. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Statements of Financial Condition as of June 30, 2010 and September 30, 2009 (unaudited) 3 Condensed Consolidated Statements of Income and Comprehensive Income for the three and nine month periods ended June 30, 2010 and June 30, 2009 (unaudited) 4 Condensed Consolidated Statements ofCash Flow for the nine months ended June 30, 2010 and June 30, 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 72 Item 4. Controls and Procedures 79 PART II. OTHER INFORMATION Item 1. Legal Proceedings 79 Item 1A. Risk Factors 80 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 80 Item 3. Defaults Upon Senior Securities 81 Item 5. Other Information 81 Item 6. Exhibits 81 Signatures 82 2 PART IFINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) June 30, September 30, ($ in 000’s) Assets Cash and Cash Equivalents $ $ Assets Segregated Pursuant to Regulations and Other Segregated Assets Securities Purchased under Agreements to Resell and Other Collateralized Financings Financial Instruments, at Fair Value: Trading Instruments Available for Sale Securities Private Equity and Other Investments Receivables: Brokerage Clients, Net Stock Borrowed Bank Loans, Net Brokers-Dealers and Clearing Organizations Other Deposits with Clearing Organizations Prepaid Expenses and Other Assets Investments in Real Estate Partnerships - Held by Variable Interest Entities Property and Equipment, Net Deferred Income Taxes, Net Goodwill Total Assets $ $ Liabilities and Equity Trading Instruments Sold but Not Yet Purchased, at Fair Value $ $ Securities Sold Under Agreements to Repurchase Payables: Brokerage Clients Stock Loaned Bank Deposits Brokers-Dealers and Clearing Organizations Trade and Other Other Borrowings Accrued Compensation, Commissions and Benefits Loans Payable Related to Investments by Variable Interest Entities in Real Estate Partnerships Corporate Debt Total Liabilities Commitments and Contingencies (See Note 12) Equity Preferred Stock; $.10 Par Value; Authorized 10,000,000 Shares; Issued and Outstanding -0- Shares - - Common Stock; $.01 Par Value; Authorized 350,000,000 Shares; Issued 128,377,957 at June 30, 2010 and 127,039,672 at September 30, 2009 Shares Exchangeable into Common Stock; 247,793 at June 30, 2010 and 249,168 at September 30, 2009 Additional Paid-In Capital Retained Earnings Treasury Stock, at Cost, 4,155,702 Common Shares at June 30, 2010 and 3,975,136 Common Shares at September 30, 2009 ) ) Accumulated Other Comprehensive Income ) ) Total Equity Attributable to Raymond James Financial, Inc. Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 3 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (in 000’s, except per share amounts) Three Months Ended June 30, Nine Months Ended June 30, Revenues: Securities Commissions and Fees $ Investment Banking Investment Advisory Fees Interest Net Trading Profits Financial Service Fees Other Total Revenues Interest Expense Net Revenues Non-Interest Expenses: Compensation, Commissions and Benefits Communications and Information Processing Occupancy and Equipment Costs Clearance and Floor Brokerage Business Development Investment Advisory Fees Bank Loan Loss Provision Other Total Non-Interest Expenses Income Including Noncontrolling Interests and Before Provision for Income Taxes Provision for Income Taxes Net Income Including Noncontrolling Interests Net Income (Loss) Attributable to Noncontrolling Interests ) ) Net Income Attributable to Raymond James Financial, Inc. $ Net Income per Common Share-Basic $ Net Income per Common Share-Diluted $ Weighted Average Common Shares Outstanding-Basic Weighted Average Common and Common Equivalent Shares Outstanding-Diluted Net Income Attributable to Raymond James Financial, Inc. $ Other Comprehensive Income, Net of Tax: Change in Unrealized Loss on Available for Sale Securities and Non-Credit Portion of Other-Than-Temporary Impairment Losses ) Change in Currency Translations ) ) ) Total Comprehensive Income $ Other-Than-Temporary Impairment: Total Other-than-Temporary Impairment Losses $ ) $ ) $ ) $ ) Portion of Losses Recognized in Other Comprehensive Income (Before Taxes) ) Net Impairment Losses Recognized in Other Revenue $ ) $ ) $ ) $ ) See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 4 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in 000’s) (continued on next page) Nine Months Ended June 30, Cash Flows From Operating Activities: Net Income Attributable to Raymond James Financial, Inc. $ $ Net Income (Loss) Attributable to Noncontrolling Interests ) Net Income Including Noncontrolling Interests Adjustments to Reconcile Net Income Including Noncontrolling Interests to Net Cash Provided by Operating Activities: Depreciation and Amortization Deferred Income Taxes ) ) Premium and Discount Amortization on Available for Sale Securities and Unrealized/Realized Gain on Other Investments ) ) Other-than-Temporary Impairment on Available for Sale Securities Impairment of and Loss on Sale of Property and Equipment Gain on Sale of Securitizations and Loans Held for Sale ) ) Provision for Loan Loss, Legal Proceedings, Bad Debts and Other Accruals Stock-Based Compensation Expense (Gain) Loss on Company-Owned Life Insurance ) (Increase) Decrease in Operating Assets: Assets Segregated Pursuant to Regulations and Other Segregated Assets ) Receivables: Brokerage Clients, Net ) Stock Borrowed ) Brokers-Dealers and Clearing Organizations ) Other ) Securities Purchased Under Agreements to Resell and Other Collateralized Financings, Net of Securities Sold Under Agreements to Repurchase ) Trading Instruments, Net ) ) Proceeds from Sale of Securitizations and Loans Held for Sale Purchase and Origination of Loans Held for Sale ) ) Excess Tax Benefits from Stock-Based Payment Arrangements ) Prepaid Expenses and Other Assets ) Increase (Decrease) in Operating Liabilities: Payables: Brokerage Clients ) Stock Loaned ) Brokers-Dealers and Clearing Organizations ) ) Trade and Other Accrued Compensation, Commissions and Benefits ) Net Cash Provided by Operating Activities See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 5 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in 000’s) (continued) Nine Months Ended June 30, Cash Flows from Investing Activities: Additions to Property and Equipment, Net ) ) Decrease (Increase) in Loans, Net ) Purchases of Private Equity and Other Investments, Net ) ) Investments in Company-Owned Life Insurance ) ) Investments in Real Estate Partnerships-Held by Variable Interest Entities ) ) Repayments of Loans by Investor Members of Variable Interest Entities Related to Investments in Real Estate Partnerships Decrease (Increase) in Securities Purchased Under Agreements to Resell, Net Purchases of Available for Sale Securities - ) Available for Sale Securities Maturations and Repayments Net Cash Provided by Investing Activities Cash Flows from Financing Activities: Proceeds from Borrowed Funds, Net Repayments of Borrowings, Net ) ) Proceeds from Borrowed Funds Related to Company-Owned Life Insurance - Proceeds from Borrowed Funds Related to Investments by Variable Interest Entities in Real Estate Partnerships Repayments of Borrowed Funds Related to Investments by Variable Interest Entities in Real Estate Partnerships ) ) Proceeds from Capital Contributed to Variable Interest Entities Related to Investments in Real Estate Partnerships Exercise of Stock Options and Employee Stock Purchases Decrease in Bank Deposits ) ) Purchase of Treasury Stock ) ) Dividends on Common Stock ) ) Excess Tax Benefits from Stock-Based Payment Arrangements ) Net Cash Used in Financing Activities ) ) Currency Adjustment: Effect of Exchange Rate Changes on Cash ) Net Decrease in Cash and Cash Equivalents ) ) Cash Reduced by Deconsolidation of Certain Internally Sponsored Private Equity Limited Partnerships - ) Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosures: Cash Paid for Interest $ $ Cash Paid for Income Taxes $ $ Non-Cash Transfers of Loans to Other Real Estate Owned $ $ See accompanying Notes to Condensed Consolidated Financial Statements (Unaudited). 6 RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2010 NOTE 1 - BASIS OF PRESENTATION: The accompanying unaudited condensed consolidated financial statements include the accounts of Raymond James Financial, Inc. (“RJF”) and its consolidated subsidiaries that are generally controlled through a majority voting interest. RJF is a holding company headquartered in Florida whose subsidiaries are engaged in various financial service businesses; as used herein, the terms “our”, “we” or “us” refer to RJF and/or one or more of its subsidiaries. In addition, we consolidate any variable interest entities (“VIEs”) in which we are the primary beneficiary. Additional information on these VIEs is provided in Note 7 of these Notes to Condensed Consolidated Financial Statements. When we do not have a controlling interest in an entity, but we exert significant influence over the entity, we apply the equity method of accounting. All material intercompany balances and transactions have been eliminated in consolidation. Certain financial information that is normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States of America ("GAAP") but not required for interim reporting purposes has been condensed or omitted. These unaudited condensed consolidated financial statements reflect, in the opinion of management, all adjustments necessary for a fair presentation of the consolidated financial position and results of operations for the interim periods presented. The nature of our business is such that the results of any interim period are not necessarily indicative of results for a full year. These unaudited condensed consolidated financial statements should be read in conjunction with Management’s Discussion and Analysis and the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended September 30, 2009, as filed with the United States of America (“U.S.”) Securities and Exchange Commission (the “2009 Form 10-K”). To prepare consolidated financial statements in conformity with GAAP, we must make certain estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the consolidated financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and could have a material impact on the consolidated financial statements. Reclassifications and Update of Significant Accounting Policies Prior to October 1, 2009, we reported minority interest within mezzanine equity on our consolidated statements of financial condition and in minority interest in earnings of subsidiaries in our computation of net income. Effective October 1, 2009, we implemented new Financial Accounting Standards Board (“FASB”) guidance under which we now present noncontrolling interests as a component of equity. We have reclassified certain amounts previously reported in prior quarterly and year-to-date financial statements to retrospectively reflect noncontrolling interest within equity and to allocate net income (loss) between noncontrolling and our own interests. Effective October 1, 2009 we implemented new FASB guidance regarding the computation of earnings per share which impacted the prior year computations. See Note 17 of these Notes to Condensed Consolidated Financial Statements for discussion of the change in method and its impact on prior quarterly and year-to-date periods. Certain other prior period amounts, none of which are material, have been reclassified to conform to the current presentation. A summary of our significant accounting policies is included in Note 1 on pages 77 – 88 of our 2009 Form 10-K. New FASB guidance related to the valuation of Private Equity Investments and the application of certain pronouncements applicable to nonfinancial assets and liabilities that are not measured at fair value on a recurring basis are discussed in Note 3 of these Notes to Condensed Consolidated Financial Statements. These two changes, together with the changes in minority interests and earnings per share discussed previously, are the only changes in significant accounting policies implemented since the year ended September 30, 2009. 7 NOTE 2 - CASH AND CASH EQUIVALENTS, ASSETS SEGREGATED PURSUANT TO REGULATIONS, AND DEPOSITS WITH CLEARING ORGANIZATIONS: Our cash equivalents include money market funds or highly liquid investments not held for resale with original maturities of 90 days or less, other than those used for trading purposes. For further discussion of our accounting policies regarding assets segregated pursuant to regulations and other segregated assets, see Note 1 on page 78 of our 2009 Form 10-K. The following are financial instruments that are cash and cash equivalents or other investment balances which are readily convertible into cash as of June 30, 2010 and September 30, 2009: June 30, September 30, 2009 (in 000's) Cash and Cash Equivalents: Cash in banks $ $ U. S. Treasury securities(1) - Money market investments Total cash and cash equivalents Cash and securities segregated pursuant to federal regulations and other segregated assets(2) Deposits with clearing organizations(3) $ $ Consists of U.S. Treasury Securities with maturities of 90 days or less. The balance at September 30, 2009 included $1.2 billion in U.S. Treasury Securities purchased as part of the transactions associated with the point-in-time regulatory balance sheet composition requirements of Raymond James Bank, FSB (“RJ Bank”). See Note 21 on page 127 of our 2009 Form 10-K for discussion of the September 30, 2009 point-in-time test. Consists of cash and cash equivalents maintained in accordance with Rule 15c3-3 of the Securities Exchange Act of 1934. Raymond James and Associates, Inc. (“RJ&A”), as a broker-dealer carrying client accounts, is subject to requirements related to maintaining cash or qualified securities in a segregated reserve account for the exclusive benefit of its clients. Additionally, our Canadian broker-dealer subsidiary Raymond James Ltd. (“RJ Ltd”) is required to hold client Registered Retirement Savings Plan funds in trust. RJ Bank maintains interest-bearing bank deposits that are restricted for pre-funding letter of credit draws related to certain syndicated borrowing relationships in which it is involved. These RJ Bank deposits are occasionally pledged as collateral for Federal Home Loan Bank (“FHLB”) advances. Consists of deposits of cash and cash equivalents or other short-term securities held by other clearing organizations or exchanges. 8 NOTE 3 - FAIR VALUE: For a further discussion of our valuation methodologies for assets, liabilities measured at fair value, and the fair value hierarchy, see Note 1 pages 79 - 82 in our 2009 Form 10-K. There have been no material changes to our valuation models since our year ended September 30, 2009. Effective October 1, 2009 we adopted new FASB accounting guidance regarding the method of determination of the fair value of certain of our investments within our Private Equity Investments. The application of the new accounting valuation guidance during the first quarter of fiscal year 2010 did not result in a significant change in the fair value determinations of our Private Equity Investments. Our Private Equity Investments include various direct and third-party private equity and merchant banking investments. Private Equity Investments include approximately 45 private equity funds and Raymond James Employee Investment Funds I and II (collectively, the “Private Funds”). See Note 7 of these Notes to Condensed Consolidated Financial Statements for further discussion of the consolidation of the employee investment funds I and II which are variable interest entities. These Private Funds invest primarily in new and developing companies. Our investments in these funds cannot be redeemed directly with the funds; our investment is monetized through distributions received through the liquidation of the underlying assets of these funds. We estimate that the underlying assets of these funds will be liquidated over the life of these funds (typically 10 to 15 years). Approval by the management of these funds is required for us to sell or transfer these investments. Merchant banking investments include ownership interests in private companies with long-term growth potential. See Note 12 of these Notes to Condensed Consolidated Financial Statements for information regarding our unfunded commitments to these funds. Effective January 1, 2010, we adopted new FASB accounting guidance which mandates the following disclosures that we had not previously included amongst our fair value disclosures: 1) the amount of significant transfers between levels 1 and 2 of the fair value hierarchy and the reasons for any such transfers. 2) The reason for any significant transfers into and out of Level 3.3)Our policy for determining when transfers between levels within the fair value hierarchy are recognized.The additional disclosures required by this new pronouncement are included herein. 9 Recurring Fair Value Measurements Assets and liabilities measured at fair value on a recurring basis as of June 30, 2010 and September 30, 2009 are presented below: June 30, 2010 (in 000’s) Quoted Prices in Active Markets for Identical Assets (Level 1)(1) Significant Other Observable Inputs (Level 2)(1) Significant Unobservable Inputs (Level 3) Netting Adjustments(2) Balance as of June 30, 2010 Assets: Trading Instruments: Municipal and Provincial Obligations $
